DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.

Drawings
The drawings were received on 8/25/2021.  These drawings are unacceptable and not entered because they contain new matter.  Fig. 6 originally contained steps 600 (“form common shot gathers…”) and 602 (“convolve the shot gathers…”).  Amending step 602 to no longer perform convolution using the shot gathers formed in step 600 amounts to a significant departure from the originally-filed Specification and the recitation of new matter.

Specification
The substitute specification filed 8/25/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Paragraph [00036] originally contained steps 600 (“form common shot gathers…”) and 602 (“convolve the shot gathers…”).  Amending step 602 to no longer perform convolution using the shot .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “to use the received seismic data and the additional seismic data to predict source-side and receiver side multiples.”  However, the instant Specification only teaches the prediction (and removal) of surface multiples (the claimed “source-side multiples”)[the SRME process].  As such, the instant Specification does not describe the claimed invention (prediction of “source-side and receiver side multiples”) in a way as to 
Claim 15 recites “using the received seismic data and the additional seismic data to predict source-side and receiver-side multiples in the received seismic data.”  However, the instant Specification only teaches the prediction (and removal) of surface multiples (the claimed “source-side multiples”)[the SRME process].  As such, the instant Specification does not describe the claimed invention (prediction of “source-side and receiver side multiples”) in a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The dependent Claims are rejected based on their dependence from Claims 8 and 15.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 15 recite “using the received seismic data and the additional seismic data to predict source-side and receiver-side multiples in the received seismic data.”  The instant Specification does not detail how this accomplished, other than by using an undefined “inter-source operator” and an undefined “inter-receiver operator” in See Paragraph [00036] and Fig. 6 of the instant Specification].  Because these terms and the corresponding prediction process are not defined and the instant Specification does not explain either their nature or how they are obtained or performed, the instant Specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The dependent Claims are rejected based on their dependence from Claims 1 and 15.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    396
    784
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    667
    772
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  As explained above, the instant Specification does not disclose or enable the “prediction” recited in the Claims.  Further, Applicant argues that step 600 of Fig. 6 teaches that “common receiver gathers are formed,” but this is not the case.  Rather, step 600 of Fig. 6 teaches that “common shot gathers are formed” (both in the originally-filed Specification and the proposed-but-not-entered amended Specification).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865